DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims comply with the enablement requirement of 35 USC § 112(a)  because “Applicant’s specification clearly describes in great detail how to avoid a reboot and clearly describes real-world examples in the context of Microsoft Windows® and Microsoft Azure®. …The Background of the present application explains that “configuring [a] pre-provisioned virtual machine with ... user-specific setting(s) may necessitate a reboot of the pre-provisioned virtual machine.” Present Application, para. [0002]. As described in the independent claims, the deployment of the virtual machine is paused, “prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user-specific settings of the virtual machine.” See, e.g., independent claim 1. “[T]he deployment of the virtual machine, which includes configuring the virtual machine to have at least one of the one or more user-specific settings, [is continued] based at least in part on receipt of the one or more user-specific settings.” Id. The specification of the present application explains that “[b]y pausing the deployment to apply the user-specific setting(s), the virtual machine need not be rebooted (e.g., in response to receipt of the user-specific setting(s)) in order for the user-specific setting(s) to take effect.” Present Application, para. [0018].” (Applicant’s Remarks, Pg. 9). Examiner respectfully disagrees. According to Applicant’s description above, the virtual machine is not booted so there would never be a need to reboot. The boot process is paused for user customization. 
Applicant further argues the 112(a) rejection by stating that “The independent claims recite that a machine-based provisioning agent is configured to install a user-specific provisioning agent on a virtual machine and initiate a restart of the virtual machine. The user-specific provisioning agent is configured to, in response to the restart of the virtual machine, pause the deployment of the virtual machine, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user-specific settings of the virtual machine. The specification describes these features in great detail, including real-world examples in the context of Microsoft Windows® and Microsoft Azure®. Applicant respectfully submits that one of ordinary skill in the art would readily understand how to execute the machine-based provisioning agent and the user-specific provisioning agent on the virtual machine; configure the machine-based provisioning agent to install the user-specific provisioning agent on the virtual machine; configure the machine-based provisioning agent to initiate a restart of the virtual machine; and configure the user-specific provisioning agent to, in response to the restart of the virtual machine, pause the deployment of the virtual machine, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user-specific settings of the virtual machine, especially in light of the real-world examples that are described in the context of Microsoft Windows® and Microsoft Azure®, for example, at paragraphs [0028] and [0037]-[0043] of the specification of the present application.” (Applicant’s Remarks, Pgs. 10-11). None of the above arguments discuss how teaching restarting the virtual machine or pausing deployment of the virtual machine avoid a reboot of the virtual machine.
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but ae not persuasive. Applicant argues that the claims are allowable because “Forschmiedt and Li do not teach or suggest “one or more processors coupled to the memory, the one or more processors configured to execute a machine-based provisioning agent and a user-specific provisioning agent, which are configured to perform respective portions of a plurality of operations that deploy a virtual machine that is hosted on the system, on the virtual machine,” as recited by independent claim 1.” (Applicant’s Remarks, Pg. 13). Examiner respectfully disagrees. Forschmiedt teaches the claimed “user-specific provisioning agent” as a proxy that executes on the virtual machine that facilitates deploying the virtual machine. (Fig. 1, Proxy 111; and Abstract, A proxy operating inside of a virtual machine that is responsible for receiving user-specified configuration information, such as credentials, and updating the configuration of the virtual machine with the user-specified values at the time of assigning the virtual machine to a user. Once the proxy updates the configuration of the virtual machine, the virtual machine is assigned the user that provided the user configuration information and the proxy can deactivate or uninstall itself from the virtual machine, such as by deleting all files, registry entries and other traces of execution). Forschmiedt also teaches a “machine-based provisioning agent” executing on the virtual machine by way of a socket. (Column 4, Lines 23-31, In the virtualization layer, the host computing device includes an agent 106 that receives the user-specified configuration information 110 from the management service 104 and causes the configuration information to be provided to the proxy 111 inside the virtual machine 108. For example, the proxy 111 may open a socket and listen for the agent 106 in the virtualization layer 107 to write to the configuration information 110 to the proxy 111).
Applicant’s also argue that the claims are allowable because “Forschmiedt does not mention anything about the proxy 111 described therein being configured to perform any operation in response to restarting the virtual machine. In fact, Forschmiedt does not even mention anything about the virtual machine being restarted, much less that the proxy 111 in Forschmiedt is configured to perform the following operation in response to restarting the virtual machine: pause the deployment of the virtual machine, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user-specific settings of the virtual machine, as suggested in the Office Action. Furthermore, Forschmiedt repeatedly describes the proxy that resides on the virtual machine as “receiving user-specified configuration information and replacing the default configuration data of the virtual machine with the user-specified configuration information.” Forschmiedt, Col. 2, line 67 — Col. 3, line 4 (emphasis added), see also Forschmiedt, Col. 4, lines 40-44 and 46-52; Col. 10, lines 12-15; and Col. 11, lines 13-16. Moreover, Forschmiedt explains that user-specified configuration information 110 may include the name of the virtual machine. Accordingly, it appears that by internally updating the configuration of the virtual machine and the operating system thereon, the proxy 111 replaces the default name of the virtual machine with the user-specified name of the virtual machine. Applicant submits that assigning a default name to the virtual machine and then replacing the default name with the user-specified name does not constitute pausing the deployment of the virtual machine, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user specific settings of the virtual machine, as suggested in the Office Action. In fact, it appears that Forschmiedt teaches away from pausing the deployment of the virtual machine, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user-specific settings of the virtual machine.” (Applicant’s Remarks, Pgs. 15-16). Examiner respectfully disagrees.  Forschmiedt teaches suspending the provisioning of the virtual machine and providing a user specified configuration. (Column 10, Lines 28-37, Once at least a portion of the operating system has been installed on the virtual machine, the operator may suspend the provisioning of the virtual machine before the user-specified configuration information is injected into the virtual machine, as shown in operation 703. At this point, the virtual machine is pre-staged and is in an incomplete state because it is not provisioned with the user's credentials and other user-specific information. In operation 704, this pre-staged virtual machine may be registered with a pool of pre-staged virtual machines that are waiting to be assigned to a user; and Column 10, Lines 41-63,  a request to provision a virtual machine is received from a user. In operation 802, the user-specified information to be used with the virtual machine is also received from the user, such as by way of an API or an interactive web-based console. In some embodiments, the user-specified configuration information is provided at the time of the request. In other embodiments, the information may be specified by the user at a later time, or obtained from another source. The request may be received over a network by a management service operable to provision new virtual machines for the user.  In operation 803, the management service selects a virtual machine from a pool of pre-staged virtual machines. For example, if the user's request specified that the virtual machine be provisioned with a Windows operating system, the management service may select a pre-staged instance with Windows pre-configured thereon. In operation 804, the management transfers the user-specified configuration information to the proxy on the virtual machine. In one embodiment, the management service may provide the information to the host computing device that is hosting the selected virtual machine and the host computing device may cause the information to be transferred into the proxy; and Column 11, Lines 16-35, upon assigning the virtual machine to a user. In operation 812, a proxy is placed on the virtual machine. The proxy is capable of updating the configuration information of the virtual machine, such as a username, a password, service account information, a cryptographic key, a digital certificate, a domain name, time zone information, language information, or user personalization information. In operation 813, the provisioning of the virtual machine is suspended. In operation 814, the operator of a virtualized environment receives a request for the virtual machine from a user. In addition to submitting the request for the virtual machine, the user may also submit configuration information, such as a username and password to be used with the virtual machine, as shown in operation 815. Once the configuration information is received, it is provided to the proxy installed on the virtual machine in operation 816. In operation 817, the proxy then updates the configuration of the virtual machine with the user-specified configuration information and deactivates itself in operation 818) . Under the broadest reasonable interpretation, selecting a pre-staged virtual machine and configuring said virtual machine includes a restart of the virtual machine in order for it to be configured.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 recites “wherein the user-specific provisioning agent is configured to continue the deployment of the virtual machine without rebooting the virtual machine.” The specification fails to teach how to make and use the invention without undue experimentation. Applicant’s specification does not describe how to avoid a reboot when applying customizations that typically prompt a virtual machine reboot. Furthermore Applicant’s lack of direction regarding how to avoid a reboot requires undue experimentation to make and use the full scope of the claimed invention.  Applicant’s specification also describes many embodiments with optional features. Many of Applicant’s embodiments are directed toward configuring a partially configured virtual machine. It appears that there is no initial boot of the virtual machine, rather the virtual machine is partial configured, paused, and fully “booted” upon receiving user settings. ([0005], deployment of a virtual machine on a computing system is initiated. The deployment of the virtual machine is paused, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of user-specific setting(s) of the virtual machine. The deployment of the virtual machine is continued based at least in part on receipt of the user-specific setting(s). Continuing the deployment includes configuring the virtual machine to have at least one of the user-specific setting(s).).  Furthermore, a virtual machine that is reconfigured using user specifications creates a new virtual machine and the original virtual machine would not be “rebooted.” Virtual machines are generally instantiated rather than a booting process occurring in a hardware processor. Claim 14 includes similar language and is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forschmiedt et al. (United States Patent 9110732) in view of Li et al. (United States Patent Application Publication 2015/0178109).
As per claim 1, Forschmiedt teaches the invention substantially as claimed including a system to pause deployment of a pre-provisioned virtual machine, the system comprising: 	memory (Column 11, Lines 38-40, the device includes a processor 902 for executing instructions that can be stored in a memory device or element 904); and 
	one or more processors coupled to the memory (Column 11, Lines 38-40, the device includes a processor 902 for executing instructions that can be stored in a memory device or element 904), the one or more processors configured to execute a machine-based provisioning agent (Column 4, Lines 3-7, the management service 104 can be any server, application or other component that is configured to receive requests from users and to invoke the appropriate processes to provision the virtual machine for the user; and Column 10, Lines 49-51, management service operable to provision new virtual machines for the user) and a user-specific provisioning agent (Column 4, Lines 32-37, the proxy 111 can be implemented as a software agent… and is capable of internally updating the configuration of the virtual machine and the operating system thereon; and Column 10, Lines 22-24, the proxy is capable of updating the configuration information of the virtual machine), which are configured to perform respective portions of a plurality of operations that deploy a virtual machine that is hosted on the system, on the virtual machine (Column 10, Lines 49-51, management service operable to provision new virtual machines for the user; and Column 10, Lines 22-24, the proxy is capable of updating the configuration information of the virtual machine); 
	the machine-based provisioning agent configured to perform the following operations: 			
	initiate deployment of the virtual machine (Column 10, Lines 49-51, The request may be received over a network by a management service operable to provision new virtual machines for the user); 
	install the user-specific provisioning agent on the virtual machine (Column 10, Lines 21-22, the proxy may be installed in the virtual machine at the time of provisioning the virtual machine); and  
	[initiate a] restart of the virtual machine (Column 10, Lines 11-17, the operator may create the virtual machine and begin installation of the operating system on the virtual machine. The installation of the operating system may be performed using default configuration values which will be changed at a later point in time, upon assigning the virtual machine to a user. In operation 702, the operator places (e.g., installs) a proxy on the virtual machine);
	the user-specific provisioning agent configured to perform the following operations in response to the restart of the virtual machine: 
	pause the deployment of the virtual machine, prior to execution of code that depends on a name of the virtual machine, to wait for receipt of one or more user-specific settings of the virtual machine (Column 10, Lines 28-35, Once at least a portion of the operating system has been installed on the virtual machine, the operator may suspend the provisioning of the virtual machine before the user-specified configuration information is injected into the virtual machine, as shown in operation 703.  At this point, the virtual machine is pre-staged and is in an incomplete state because it is not provisioned with the user's credentials and other user-specific information); and 
	continue the deployment of the virtual machine, which includes configuring the virtual machine to have at least one of the one or more user-specific settings, based at least in part on receipt of the one or more user-specific settings (Column 10, Lines 57-59, the management transfers the user-specified configuration information to the proxy on the virtual machine; and Column 10, Lines 64-66, the proxy updates the configuration of the virtual machine with the user-specified configuration information).

	Forschmiedt fails to specifically teach, initiate a restart of the virtual machine.	However, Li teaches, 	initiate a restart of the virtual machine (0053, After applying the first set of customizations, computing device 304 suspends execution of customized clone VM 608 to prepare for instantiation. For example, customized clone VM 608 may be quiesced or powered off).
Forschmiedt and Li are analogous because they are both related to provisioning partially configured virtual machines and applying user-specified customizations. Forschmiedt teaches a method of virtual machine deployment using partially configured virtual machines (Abstract, A proxy operating inside of a virtual machine that is responsible for receiving user-specified configuration information, such as credentials, and updating the configuration of the virtual machine with the user-specified values at the time of assigning the virtual machine to a user. Once the proxy updates the configuration of the virtual machine, the virtual machine is assigned the user that provided the user configuration information).  Li also teaches a method of virtual machine deployment using partially configured virtual machines ([0047], computing device 304 applies a first set of customizations to the created clone VM. The first set of customizations includes one or more configurations, settings, properties, or the like that, unlike other customizations, may prompt rebooting of the clone VM. In some embodiments, the first set of customizations represents customizations that are common to all child VMs; and [0054], as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations. In this example, the child VM then applies the second set of customizations). Li teaches applying user customizations without rebooting the virtual machine ([0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM… Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Forschmiedt would be modified with the known reboot avoidance mechanism taught by Li in order to provision partially configured virtual machines. Applying the known technique of Li to the teaching of Forschmiedt would yield predictable results. Therefore, it would have been obvious to combine the teachings of Forschmiedt and Li.
As per claim 2, Forschmiedt teaches, wherein the user-specific provisioning agent is further configured to call the machine-based provisioning agent in response to configuring the virtual machine to have the at least one of the one or more user-specific settings (Column 2, Lines 39-44, Once the proxy updates the configuration of the virtual machine, the virtual machine is assigned the user that provided the user configuration information and the proxy can deactivate or uninstall itself from the virtual machine, such as by deleting all files, registry entries and other traces of execution; Column 5, Lines 1-5, Once the proxy has deleted itself, the virtual machine 108 may be assigned to the user 101. In some embodiments, the virtual machine 108 can be added to the virtual network of the user 101 by assigning the appropriate internet protocol (IP) address to the virtual machine 108), which causes the machine-based provisioning agent to finish the deployment of the virtual machine (Column 3, Lines 31-34, Once the proxy updates the virtual machine with the user-specified configuration, the virtual machine can be assigned to the user and the proxy may deactivate and delete itself from the virtual machine).

As per claim 3, Forschmiedt teaches, wherein the machine-based provisioning agent is configured to finish the deployment of the virtual machine by performing user-specific operations that configure the virtual machine (Column 3, Lines 31-34, Once the proxy updates the virtual machine with the user-specified configuration, the virtual machine can be assigned to the user and the proxy may deactivate and delete itself from the virtual machine).

As per claim 4, Forschmiedt teaches, wherein the one or more user-specific settings of the virtual machine include a machine name (Column 3, Lines 58-61, the user may specify the … name of the virtual machine…and other configuration information); and 
	wherein the user-specific provisioning agent is configured to continue the deployment of the virtual machine by assigning the machine name to the virtual machine (Column 4, Lines 37-40, When the proxy 111 receives the user-specified configuration information  110, the proxy updates the configuration 112 of the virtual machine 108 using the received configuration information 110).

As per claim 5, Forschmiedt teaches, wherein the user-specific provisioning agent is configured to continue the deployment of the virtual machine by assigning the machine name to the virtual machine prior to execution of code that depends on the machine name (Column 10, Lines 28-32, Once at least a portion of the operating system has been installed on the virtual machine, the operator may suspend the  provisioning of the virtual machine before the user-specified configuration information is injected into the virtual machine, as shown in operation 703).

As per claim 7, Li teaches, wherein the user-specific provisioning agent is configured to continue the deployment of the virtual machine without rebooting the virtual machine ([0019], while data redirection to external disks presents a reboot threat in some existing systems, aspects of the disclosure eliminate the reboot threat from data redirection at each desktop VM; [0054], After instantiation, each of the child VMs boot, or otherwise begin execution. At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations; and [0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM).

As per claim 9, this is the method claim corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 17, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 18, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 3 and is rejected for the same reasons.

	Claims 6, 8, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forschmiedt-Li as applied to claims 1, 9, and 17 and in further view of Khandekar et al. (United States Patent 7577722).
As per claim 6, Khandekar  teaches, wherein the machine-based provisioning agent is configured to provide a notification, which indicates that deployment of the virtual machine is complete, to a user from whom a request for the virtual machine is received in response to the machine-based provisioning agent finishing the deployment of the virtual machine (Column 15, Lines 35-39, When the task completes successfully, the VM will have been created and the user is so informed, for example, via the browser from which he submitted the request, or by email. The user can then access the VM using remote access software).

	The combination of Forschmiedt -Li and Khandekar are analogous because they are each related to provisioning partially configured virtual machines. Forschmiedt teaches a method of virtual machine deployment using partially configured virtual machines.  Li also teaches a method of virtual machine deployment using partially configured virtual machines.  Khandekar teaches a method of provisioning pre-configured and custom-built virtual machines (Column 23, Lines 29-36, a plurality of pre-configured model virtual machines (VMs) having different configurations and at least one model virtual machine identifier are stored. At step 920 a set of staged VMs are created from the model VMs with the at least one model virtual machine identifier removed. At step 930 a requester inputs information to determine an appropriate staged VM and a desired computer configuration to host the staged VM.).  Khandekar also teaches providing provisioning status information (Column 11, Lines 5-10, the user can query the provisioning server via the user console 801 with the task ID to find out the progress of the task. The status returned is, for example, the stage the provisioning task is in and, if possible, the percent of the stage completed; whether a failure has occurred and, if so, a failure message, etc.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Forschmiedt-Li would be modified with the known provisioning status notification mechanism Khandekar in order to deploy partially pre-configured virtual machines. Applying the known technique of Khandekar to the teachings of Forschmiedt-Li would yield predictable results. Therefore, it would have been obvious to combine the teachings of Forschmiedt-Li and Khandekar.

As per claim 8, Khandekar teaches, wherein the user-specific provisioning agent is further configured to: 
	receive a status request from the system while the deployment of the virtual machine is paused, the status request configured to provoke a status response from the virtual machine (Column 11, Lines 5-7, while waiting, the user can query the provisioning server via the user console 801 with the task ID to find out the progress of the task); and
	provide the status response to the system while the deployment of the virtual machine is paused, the status response indicating that the virtual machine is available to be assigned to a user (Column 11, Lines 5-10, the user can query the provisioning server via the user console 801 with the task ID to find out the progress of the task. The status returned is, for example, the stage the provisioning task is in and, if possible, the percent of the stage completed; whether a failure has occurred and, if so, a failure message, etc.).

As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 8 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199